Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed February 2, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00048-CR

 
In Re James Thomas Green,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
January
15, 2010,
relator, James Thomas Green,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Joan Campbell,
presiding judge of the 248th District Court
of Harris
County, to “enter Judgment of Acquittal in cause number 715266 with respect to
the untimely abandoned, i.e., acquitted murder count, or to answer why relator
does not have a liberty interest and entitlement to such judgment via the Fifth
Amendment Double Jeopardy Clause.”  This court previously affirmed relator’s
conviction for murder.  See Green v. State, No. 14-96-01536-CR, 1999 WL
33620 (Tex. App.—Houston [14th Dist.] Jan. 28, 1999, pet. ref’d) (not
designated for publication).
            Relator
is seeking post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App.1991) (orig. proceeding).  Therefore, we do not have jurisdiction in this
original proceeding.
Accordingly, relator’s petition for writ of mandamus is
dismissed for lack of jurisdiction. 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.
Do Not Publish—Tex. R. App. P. 47.2(b).